UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

LEXY AVILA,                                                   :

                          Plaintiff,                          :    ORDER

                 -against-                                    :
                                                                   19 Civ. 11920 (VEC)(GWG)
STACY TENZIE, NYC CORRECTIONAL,                               :
OFFICER SHIELD NO. 1478
                                                               :
                           Defendant.
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, United States Magistrate Judge

        It has come to the Court’s attention that the “DIN” number on the docket sheet
incorrectly states “02” instead of “20.” This typographical error apparently arose because
plaintiff never supplied an updated address to the Court and the Clerk’s Office made a docket
entry on October 9, 2020 that contained an incorrect DIN number. Accordingly the Clerk is
directed to amend the DIN to read “20-G-0288.” See Docket ## 42, 43.
        The record reflects that the error has not prevented plaintiff from receiving mail (even if
it was delayed) and that she has been well aware of her obligation to respond. See Docket ## 42,
43. No mail has been returned as undeliverable. Thus defendant’s recent request, dated May 12,
2021 (copy attached), seeking to deem the motion fully submitted is granted. The Court will rule
on the motion in due course.
        The Clerk is requested to change the DIN number for plaintiff as stated above and to then
mail a copy of this Order and attachment to plaintiff.
        SO ORDERED.
Dated: May 12, 2021
       New York, NY
                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                           JAMES R. MURRAY
Corporation Counsel                               100 Church Street                                  Phone: (646) 951-3033
                                                NEW YORK, NY 10007                            Email: jamurray@law.nyc.gov
                                                                                             Assistant Corporation Counsel




                                                                            May 12, 2021

        VIA ECF
        Honorable Gabriel W. Gorenstein
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007


                       Re: Lexy Avila v. Correction Officer Stacy Tenzie
                          19-CV-11920 (VEC) (GWG)

        Your Honor:

                        I am an Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel of the City of New York, and counsel for Defendant Correction Officer
        (“CO”) Stacy Tenzie. Defendant writes to respectfully request that the Court consider her August
        21, 2020 motion to dismiss fully briefed or, in the alternative, dismiss the Amended Complaint
        for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). This is Defendant’s
        third request for the Court to consider her motion fully briefed and Defendant’s second request
        for the Court to dismiss the Amended Complaint pursuant to Rule 41(b).

                         By way of background, Plaintiff pro se initiated the instant action on December
        30, 2019 and filed an Amended Complaint on July 16, 2020. ECF Nos. 2 and 28. On August 21,
        2020, Defendant filed her motion to dismiss the Amended Complaint, making Plaintiff’s
        deadline to file a responsive motion September 21, 2020. ECF No. 30. On September 22, 2020,
        Plaintiff filed a letter on the Docket stating that she could not perform the research necessary to
        respond to Defendant’s motion to dismiss because she could not access the law library in her
        facility due to COVID-19-related restrictions. ECF No. 34. By Order dated September 23, 2020,
        the Court directed Plaintiff to file her response by October 23, 2020 and ordered Defendant to
        submit her reply by November 6, 2020. ECF No. 35.
                On October 30, 2020, Defendant requested that the Court consider her motion to
dismiss fully briefed because Plaintiff had not yet filed a response. ECF No. 36. Later that day,
the Court issued an Order denying Defendant’s request on the ground that Plaintiff had moved to
a different facility without updating her address, and therefore did not receive the Court’s
September 23, 2020 Order. ECF No. 38. In that same Order, the Court also directed Plaintiff to
file by November 30, 2020 either a response to Defendant’s motion or a letter informing the
Court whether she intended to proceed with this case and warned Plaintiff that failure to comply
could, by itself, result in dismissal. Id.

                On December 7, 2020, Defendant requested for the second time that the Court
consider her motion fully briefed or, in the alternative, dismiss the Amended Complaint for
failure to prosecute under Rule 41(b) on the grounds that Plaintiff still had not filed a response or
a letter indicating whether she intended to continue litigating this case. ECF No. 39. By Order
dated December 11, 2020, the Court directed Plaintiff to file, by January 3, 2021, “either (1) [] a
letter or memorandum responding to the motion to dismiss or (2) [] a letter informing this Court
whether she intends to proceed with this case.” ECF No. 41. On January 5, 2021, two letters
from Plaintiff were entered on the Docket, in which Plaintiff requested an extension of time to
respond because she had received the Court’s December 11, 2020 Order 13 days after it had been
postmarked and had been placed in isolation after being diagnosed with Covid-19. ECF Nos. 42
and 43. By Order dated January 7, 2021, the Court directed Plaintiff to file her response within
21 days after being released from isolation or by May 3, 2021—whichever was earlier—and
warned Plaintiff that it “will not accept any filing after May 3, 2021.” ECF No. 45.

               As of date of this filing—more than 7 months after Plaintiff’s initial deadline to
respond—Plaintiff has still not submitted an opposition to Defendant’s August 21, 2020 motion
to dismiss. Accordingly, Defendant renews her request for the Court to consider her motion fully
briefed. Additionally, because Plaintiff failed to comply with the deadlines set forth in the
Court’s September 23, 2020, October 30, 2020, December 11, 2020, and January 7, 2021 Orders,
Defendant also renews her request for the Court to dismiss the Amended Complaint for failure to
prosecute under Rule 41(b).

               Thank you for your consideration in this matter.


                                                              Respectfully submitted,

                                                               James R. Murray s/
                                                              James R. Murray
                                                              Assistant Corporation Counsel
                                                              New York City Law Department
                                                              100 Church Street, Room 3-183
                                                              New York, New York 10007
                                                              (212) 356-2372
                                                              jamurray@law.nyc.gov
      BY FIRST CLASS MAIL
To:   Lexy Avila
      DIN No. 02-G-0288
      Bedford Hills Correctional Facility
      247 Harris Road
      Bedford Hills, NY 10507
